Citation Nr: 1456576	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for osteoid osteoma of the left hip.

2.  Entitlement to service connection for a low back disorder, to include degenerative disc disease and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. This matter comes before the Board on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the Veteran's claims of service connection for osteoid osteoma of the left hip and a low back disorder, to include degenerative disc disease and degenerative joint disease, for additional development in December 2013; the claims have been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's osteoid osteoma of the left hip resulted from or is related to his military service.

2.  A low back disorder, to include degenerative disc disease and degenerative joint disease, was not shown during military service, or within one year after discharge from active duty, and the competent and probative evidence does not establish that the low back condition results from the Veteran's military service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for osteoid osteoma of the left hip have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The requirements for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

Regarding his claims for service connection, the Veteran was provided notice in an October 2008 letter, which addressed what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided included requesting from the Social Security Administration (SSA) disability benefits records and providing the Veteran with a VA examination to determine the etiology of his claimed hip disability and low back disability.  All of the evidence has been obtained and an examination was provided in February 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Osteoid osteoma of the left hip

The Veteran seeks to establish entitlement to service connection for osteoid osteoma of the left hip on the basis that the condition in service.  Specifically, the Veteran contends that he injured his hip in DaNang, Vietnam when he was training to get on and off trucks while they were moving. (See November 2008 statement from the Veteran.)

The Veteran's service treatment records are absent any complaints or diagnoses of a hip disorder.  Post-service private treatment records indicate that the Veteran was treated by Dr. J.A. for osteoid osteoma of the left hip from July to October 1969.     

The Veteran was provided a VA examination in February 2014 to determine the etiology his hip disability.  At that time, the Veteran told the examiner that he took over-the-counter medication for his hip problem when he returned from Vietnam.  He denied any treatment for the hip condition since 1970 and he told the examiner that he cannot tell if the pain is in his hip or radiating from his back condition.  The Veteran reported daily pain of a 3 or 4 in severity out of 10, and the Veteran denied flare ups.  Upon range of motion testing, the Veteran exhibited flexion to 105 degrees, with no objective evidence of painful motion.  The Veteran had left hip extension greater than 5 degrees without evidence of painful motion; abduction was not lost beyond 10 degrees and the Veteran did not have adduction limitation that prevents him from crossing his legs.  The Veteran was able to rotate more than 15 degrees.  Upon repetitive motion testing, no additional loss was exhibited; and, the Veteran had no functional loss or functional impairment stemming from his hip disability.  He exhibited full strength in hip flexion, abduction, and extension.  The examiner noted the Veteran's scar from his hip surgery, but indicated that it is not painful or unstable, and is not greater than 39 square centimeters.  

The examiner opined that it is not at least as likely as not that the Veteran's diagnosed left hip disorder had its onset during service or is in any way causally related to the Veteran's active service.  The examiner noted that the Veteran's service treatment records are silent for any complaints regarding his hip.  The examiner explained that osteoid osteoma is a benign osteoblastic tumor of the femur, particularly the intertrochanteric or intracapsular regions of the hip.  The examiner stated that literature reports that about 90 percent of cases occur in patients younger than 25 years and that the etiology is unknown.  He cited to medical journals and literature to support these propositions.  The examiner went on to indicate that the Veteran's first diagnosis, as evidenced by post-service records, occurred in March 1970, which was more than 1 year following the Veteran's discharge from active service.  The examiner noted the Veteran's statements that the symptoms began in February 1968, but explained that the separation examination and report of medical history do not support the Veteran's contention.  Furthermore, the examiner indicated that since the disorder was noted to be "unlikely" related to trauma, it is not at least as likely that the Veteran's diagnosed left hip disorder had its onset during service.  

Here, the Board finds the February 2014 VA examiner's opinion to be highly probative to the matter at hand.  The medical opinion proffered by the examiner who conducted the February 2014 examination relied on a complete and thorough review of the Veteran's record, including the Veteran's entire service personnel and treatment record, the Veteran's private treatment records, as well as the Veteran's statements.  The report was the product of a thorough review of all of the pertinent evidence regarding whether the Veteran's osteoid osteoma of the left hip is related to his period of active service.  Additionally, the examiner provided a thorough rationale regarding his opinion that the Veteran's left hip osteoid osteoma is not etiologically related to the Veteran's active duty service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his osteoid osteoma of the left hip is related to his active service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of osteoid osteoma of the left hip.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a hip disorder, to include osteoid osteoma of the left hip.  

The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis and etiology of his left hip osteoid osteoma.  As such, the Veteran's opinion as to the etiology of his left hip osteoid osteoma is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Additionally, the persuasive value of his lay contentions is minimal because the overall medical picture is complex.  Given the lack of evidence that the Veteran had a hip disability during his period of active duty and the absence of competent and credible evidence that his osteoid osteoma of the left hip is related to that period of service, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his active duty service and his left hip osteoid osteoma.  Finally, the Veteran's lay assertions are also outweighed by the more probative VA examination with opinion.  

In sum, the weight of the competent and credible evidence does not show the Veteran's osteoid osteoma of the left hip is related to his honorable period of service.  Accordingly, service connection is not warranted for osteoid osteoma of the left hip.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Low back disorder

The Veteran is seeking service connection for a low back disorder on the basis that he developed the condition as a result of his military service.

The Veteran's service treatment records include an August 1967 treatment record indicating that the Veteran had a left back strain.  However, upon separation in June 1968, there was no notation of any problems related to the Veteran's back.  

The Veteran has stated that he sought treatment for back pain in 1974 or 1975.  Post-service treatment records show that the Veteran underwent a left L5 hemilaminectomy and microdiscetomy for L5-S1 herniated nucleus pulposus with left S1 radiculopathy in December 1989.  Additional private post-service treatment records show that in May 1990, the Veteran had back and left leg pain and numbness requiring a L5-S1 discectomy, with residual hypoesthesia on left L5 nerve root requiring a lumbar laminectomy and foraminotomy.  The Veteran was admitted to the hospital in January 1993 for a herniated disk, acute type, on the right side at the L4-L5 level.  He also had some residual left side pain from a previous surgery at the L5-S1 level.  The Veteran underwent an "exploration" on the right side with "a removal of a large extruded fragment."  The left side was also explored, decompression was accomplished, but no disk fragments were noted.  The Veteran was discharged a couple of days later.  He was seen for follow-up care for his back symptoms by that physician until 1999.

The Veteran was diagnosed with "multi-level" spondylosis with bilateral lower extremity radiculopathy in June 2006 and an EMG shows evidence of chronic changes in the spine as well as an active denervation of the left L5 nerve root.  Then, in October 2006, the Veteran underwent a decompressive lumbar laminectomy, partial facetectomy, and foraminotomy and discectomy at T11-T12 for thoracolumbar spinal stenosis.  The Veteran was diagnosed with lumbar spine stenosis with a herniated disk and right lower extremity radiculopathy in April 2009.  In October 2009, an EMG indicated bilateral lower extremity radiculopathy.  Finally, in January 2012, a VA treatment record indicates that the Veteran had chronic low back pain and right lower extremity pain with multiple level of stenosis.  

In February 2014, per the instructions of the previous Board remand, the Veteran was afforded a VA examination to determine the etiology of his claimed low back disorder.  The examiner reviewed the claims file, to include the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's lay statements.  The Veteran reported daily pain, stiffness, and spasms.  He described the pain as a 3 to 5 in severity in his back and legs.  He denied any intercurrent trauma.  The Veteran ambulated with the assistance of a cane.  The Veteran reported bilateral lower extremity pain, burning, and decreased sensation.  The Veteran denied incapacitations and flare-ups; instead, he reported daily pain.  On range of motion testing, the Veteran had forward flexion to 85 degrees.  There was no evidence of painful motion.  The Veteran had extension to 25 degrees, with no objective evidence of painful motion; he exhibited right lateral flexion to 25 degrees without evidence of painful motion; he had left lateral flexion to 30 degrees or greater without evidence of painful motion; additionally, he had right lateral rotation and left lateral rotation to 30 degrees or greater without evidence of painful motion.  The Veteran was able to perform repetitive motion testing, with no additional loss of range of motion.  The Veteran did not exhibit or complain of any functional loss or impairment due to his back disorder.  The Veteran did have localized tenderness and pain on palpation of the spine.  The examiner noted that the Veteran did not have muscle spasms, guarding, an abnormal gait, or abnormal spinal contour.  The Veteran exhibited full strength in his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran's reflex examination was normal in all joints.  

The Veteran's sensory examination revealed decreased sensation on the Veteran's right upper anterior thigh and thigh to knee region.  He exhibited normal sensation on his left upper anterior thigh and thigh to knee region.  However, his bilateral legs, ankles, feet, and toes exhibited decreased sensation.  The Veteran's straight leg raising test was negative, bilaterally.  The Veteran complained of moderate constant pain in his right lower extremity; mild intermittent pain in his bilateral lower extremities; mild paresthesias and numbness in his right lower extremity and none in his left lower extremity.  The examiner noted that the Veteran has bilateral sciatic nerve radiculopathy that is moderate on the right side and mild on the left side.  The examiner noted that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine but noted that the Veteran has not had any incapacitating events in the last 12 months.  The examiner noted that the Veteran has documented arthritis of his thoracic spine.  Additionally, the examiner noted all of the Veteran's previous surgeries related to his spine and the diagnostic testing the Veteran has had on his spine.  

The examiner was asked to opine as to whether it is at least as likely as not that the Veteran's diagnosed back disorder had its onset during service or is any way causally related to the Veteran's active service.  The examiner opined that it is less than likely that the Veteran's back disorder had its onset during service or is in any way causally related to the Veteran's active service.  By way of rationale, the examiner explained that he had reviewed the claims file, including lay statements and verbal history by the Veteran.  The examiner noted that while the service treatment records indicate an in-service back complaint in 1967, there were no findings or issues at separation, which indicates that the condition was more than likely a temporary condition.  Further, the examiner explained that there is insufficient evidence showing an ongoing lower back condition related to military service.  The examiner went on to explain that a lumbar strain, as diagnosed during the Veteran's military service, is a soft-tissue condition and an unlikely cause of degenerative arthritis of the lumbar spine.  The examiner indicated that the private treatment records show a herniated nucleus pulposus in 1989 that occurred during a chiropractic manipulation of the back and opined that it is unlikely that the in-service condition (spine strain) would result in a herniated nucleus pulposus that required surgery in December 1989.  Thus, the examiner opined that it is less than likely that the Veteran's diagnosed low back disorder had its onset during service or is in any way causally related to the Veteran's active service.  

Again, the Board finds the February 2014 VA examiner's opinion to be highly probative to the matter at hand.  The medical opinion proffered by the examiner who conducted the February 2014 examination relied on a complete and thorough review of the Veteran's record, including the Veteran's entire service personnel and treatment records, the Veteran's private treatment records, including all diagnostic tests and previous surgeries, as well as the Veteran's statements.  The report was the product of a thorough review of all of the pertinent evidence regarding whether the Veteran's low back disorder is related to his period of active service.  Additionally, the examiner provided a thorough rationale regarding his opinion that the Veteran's current low back disorder is not etiologically related to the Veteran's active duty military service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  The Board notes that the examiner did not use the correct standard in determining that the Veteran's back disorder is not related to service.  However, as explained above, the examiner offered a thorough and well-reasoned explanation for his opinion that the Veteran's back disorder is not related to his period of active service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his low back disorder is related to his active duty military service, to include the in-service complaint of back pain from August 1967.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a low back disorder, to include degenerative disc disease and degenerative joint disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a low back disorder, to include degenerative disc disease and degenerative joint disease.  

The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis and etiology of a low back disorder, to include degenerative disc disease and degenerative joint disease.  As such, the Veteran's opinion as to the etiology of his low back disorder is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Furthermore, the persuasive value of his lay contentions is minimal because the overall medical picture is complex.  The Veteran has had a complicated history of back pain and several different diagnosed conditions of the spine since his separation of service.  Therefore, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his current low back disorder and his period of active service.  As such, his lay assertions are also outweighed by the more probative VA examination with opinion.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back disorder was present in service, or was manifested within a year following discharge from active duty.  While the service medical records show that the Veteran complained of back pain in August 1967, and that the Veteran now has a current diagnosis of a low back disorder, the VA examiner who examined the Veteran and reviewed his claims file, considered and addressed the in-service injury, and have concluded that the Veteran's current low back disorder, to include degenerative disc disease and degenerative joint disease, is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back disorder is related to his military service.  Accordingly, service connection is not warranted for a low back disorder on any basis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for osteoid osteoma of the left hip is denied. 

Entitlement to service connection for service connection for a low back disorder, to include degenerative disc disease and degenerative joint disease, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


